Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed August 3, 2020 has been entered.  Claims 49-96 are currently pending.
The amendment to the specification filed June 5, 2019 has been entered.
The drawings were received on June 5, 2019.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to recite the limitations of claims 66, 67, 73.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 72 recites “a third segment extending transversely from the second segment”.  There is insufficient support for the limitation “extending transversely”.  For the purpose of examination, the limitation is interpreted as the broader definition of transverse of “acting, lying or being across” from, rather than the more specific definition of “made at right angles to the long axis of the body” (Merriam-Webster).  Claims 73-90 are rejected due to their dependency on claim 72.  It is noted claim 85 recites “a fourth segment extending transversely from the third segment” and this limitation is additionally being interpreted broadly as being across from.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 59 recites “wherein the second bend defines an angle between 70 degrees and 150 degrees”.  However, claim 59 depends from claim 57 which recites “the third segment extends at a second obtuse angle in relation to the second segment” and thus the second bend will be defined by the second obtuse angle.  An 
Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 63 recites “wherein the third bend defines an angle between 30 degrees and 150 degrees”.  However, claim 63 depends from claim 62 which recites “the third bend is configured such that the fourth segment extends at an obtuse angle in relation to the third segment” and thus the third bend will be defined by an obtuse angle.  An obtuse angle is commonly defined as any angle greater than 90 degrees.  Thus, it is unclear how the third bend may be within the range of 30-150 degrees, since the claimed range includes non-obtuse angles of 30-90 degrees.
Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 81 recites “wherein the second bend defines an angle between 70 degrees and 150 degrees”.  However, claim 81 depends from claim 79 which recites “the third segment extends at a second obtuse angle in relation to the second segment” and thus the second bend will be defined by the second obtuse angle.  An obtuse angle is commonly defined as any angle greater than 90 degrees.  Thus, it is unclear how the second bend may be within the range of 70-150 degrees, since the claimed range includes non-obtuse angles of 70-90 degrees.
Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 95 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 95 recites “the second bend defines an angle between 70 degrees and 150 degrees”.  However, claim 95 depends from claim 94 which recites “the third segment extends at a second obtuse angle in relation to the second segment” and thus the second bend will be defined by the second obtuse angle.  An obtuse angle is commonly defined as any angle greater than 90 degrees.  Thus, it is unclear how the second bend may be within the range of 70-150 degrees, since the claimed range includes non-obtuse angles of 70-90 degrees.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voda (US 6,558,368, hereinafter “Voda”).  Regarding claims 49, 51, 72, 74, Voda discloses an endovascular catheter configured for insertion into a blood vessel (Figs 3A-D; col 10, ln 36 – col 11, ln 43), the endovascular catheter comprising: an elongate tubular member (36) having a sidewall defining a single internal lumen configured to receive a medical device (therapeutic device, such as a dilating catheter, laser catheter, atherectomy catheter, or the like – col 1, ll 28-43) such that the medical device is deliverable to a target area through the elongate tubular member (col 1, ll 28-43), the elongate tubular member having a deflectable operative section including: a first segment (38) having a proximal end and a distal end terminating at a first bend; a second segment (40) extending from the first bend and having a distal end terminating at a second bend such that the second segment is offset from the first segment; and a third segment (42) extending from the second bend such that the third segment is offset from the second segment (see annotated Fig 3A below).  










[AltContent: textbox (2nd Segment)][AltContent: textbox (Arch)]
[AltContent: arrow][AltContent: textbox (4th Bend)][AltContent: arrow][AltContent: textbox (4th 
Segment)][AltContent: arrow][AltContent: textbox (2nd 
branch)][AltContent: arrow][AltContent: textbox (1st branch)][AltContent: arrow][AltContent: textbox (2nd Bend)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Bend)][AltContent: arrow][AltContent: textbox (3rd
Segment)][AltContent: textbox (1st 
Segment)]
    PNG
    media_image1.png
    474
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    278
    media_image2.png
    Greyscale


	Regarding claim 52, wherein the elongate tubular member (36) is steerable to deflect the operative section (the user steers the catheter into the desired location within the vasculature by withdrawing the relatively stiff wire and allowing the preformed curvature to assume the appropriate position along with slight manipulation to align the tip of the catheter with the ostium of the right coronary artery – col 11, ll 26-32).  
	Regarding claim 53, wherein the single internal lumen is configured to receive a dilator (relatively stiff wire) to straighten the elongate tubular member (36) to facilitate insertion into the blood vessel (col 11, ll 24-30).  

	Regarding claim 60, wherein the third segment extends from the second segment and has a distal end terminating at a third bend (see annotated Fig 3A).  
	Regarding claim 61, further including a fourth segment extending from the third bend such that the fourth segment is offset from the third segment (see annotated Fig 3A).  
	Regarding claims 64 and 65, wherein the elongate tubular member includes a shape-memory material (remembers the curved configuration in the absence of outside forces) and is reconfigurable between a first configuration and a second configuration upon exposure to a stimulus, the second configuration being non-linear (exposing to a mechanical stimulus by insertion/removal of a relatively stiff wire – col 11, ll 24-30).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50, 54, 57-59, 62, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 49 above.  Regarding claim 54, Voda discloses the invention substantially as claimed, as shown above, including forming the second segment such that it is configured for bracing against an arch of the blood vessel to thereby stabilize the endovascular catheter and inhibit kickback from the medical device during delivery to the target area (Figs 3A, 3C; col 11, ll 34-43).  However, Voda fails to disclose the claimed length of the second segment.  In reference to other disclosed dimensions of the device, Voda teaches “The aforementioned dimensions can vary substantially and depend extensively on the variance of human cardiovascular physiology” (col 11, ll 3-5)”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the second segment defines a length of 0.1 cm to 35 cm for the purpose of sizing the second segment according to the particular patient’s cardiovascular physiology to rest on the aortic arch (Fig 3C), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
	Regarding claim 50, Voda discloses the invention substantially as claimed, as shown above, but fails to disclose the internal diameter of the elongate tubular member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that at least one of the first segment, the second segment, and the third segment defines an internal diameter from 0.1 Fr to 30 Fr for the purpose of being sized for the aorta and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 55, Voda discloses the invention substantially as claimed, as shown above, but fails to disclose stiffness of the elongate tubular member as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the second segment included a stiffness between 0.0006 GPa and 0.117 GPa such that the second segment is semi-rigid for the purpose of having the flexibility and pushability to be steered within the aorta.  
	Regarding claims 57-59, Voda discloses the first and second bends are configured such that the first segment extends at a first angle that appears to be obtuse in relation to the second segment and the third segment extends at a second angle that appears to be obtuse in relation to the second segment (see annotated Fig 3A above).  However, Voda fails to specifically disclose the first and second angles.  In reference to other disclosed dimensions of the device, Voda teaches “The aforementioned dimensions can vary substantially and depend extensively on the variance of human cardiovascular physiology” (col 11, ll 3-5)”.  Therefore, it would have 
	Regarding claims 62, 63, Voda discloses the third bend and fourth segment as claimed (see annotated Fig 3A), as discussed above.  However, Voda fails to disclose the claimed angle of the third bend.  In reference to other disclosed dimensions of the device, Voda teaches “The aforementioned dimensions can vary substantially and depend extensively on the variance of human cardiovascular physiology” (col 11, ll 3-5)”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the third bend comprised an obtuse angle of between 30 and 150 degrees for the purpose of sizing the device according to the particular patient’s cardiovascular physiology to access the desired target vessel (Fig 3C), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 66 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 49 above, further in view of Dehdashtian et al. (US 2014/0350523, hereinafter “Dehdashtian”).  Voda discloses the invention substantially as claimed, as shown above, but fails to disclose deflecting the elongate tubular member by exposing the elongate tubular member to an electrical stimulus or to a temperature stimulus greater than 90 degrees Fahrenheit.  Dehdashtian discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member into a blood vessel by deflecting the elongate tubular member such that it moves from a first configuration (initial straightened position) to a second, different, non-linear configuration (curved around aortic arch – Fig 2).  Dehdashtian teaches transitioning from the deformed straightened state (first configuration) to a remembered shape (second configuration) by applying force or by placing a core of the elongate member at a desired temperature when the material is designed to be thermally activated as a shape-memory material (para [0133]).  For example, the material may transition from the deformed shape to the pre-determined shape when placed at about body temperature (para [0133]).  “Shape memory materials have a shape memory effect in which they can be made to remember a particular shape. Once a shape has been remembered, . 

Claim 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 49 above, further in view of Yoshimashi (US 2014/0039464).  Voda discloses the invention substantially as claimed, as shown above, but fails to disclose the claimed side holes.  Yoshimashi discloses a similar elongate member for insertion into the aortic arch and teaches forming a sidehole (7) in the tubular member for inserting a medical device through the catheter to a target portion of the anatomy different from the target portion of the anatomy reached through the distal end hole, for example a right coronary artery (102) (para [0047]).  Yoshimashi teaches forming the side opening makes it possible to perform contralateral treatments with a single catheter, thus reducing the burden to the patient and surgical time (para [0048-0049]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda such that the first segment included a first side hole configured to allow the medical device to pass therethrough, the first side hole being located proximally of the first bend, the first segment includes a second side hole located between the first side hole and the first bend, the second side hole being configured to allow the medical device to pass therethrough, and the second segment includes a third side hole located between the first bend and the second bend, the third side hole being configured to allow the medical device to pass therethrough since Yoshimashi   

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 6,558,368), as applied to claim 49 above, further in view of Valley et al. (US 5,766,151, hereinafter “Valley”).  Voda discloses the invention substantially as claimed, as shown above.  However, Voda fails to disclose the elongate tubular member comprises a balloon as claimed.  Valley discloses a similar method of performing an endovascular medical procedure comprising inserting an elongate tubular member (730) into a blood vessel (Fig 16) and teaches inflating at least one balloon (732) disposed on the elongate tubular member for the purpose of assisting in centering the distal tip of the elongate tubular member within the curved vessel (col 32, ll 7-24).  Valley teaches in addition to fixing the distal end of the elongate tubular member within the target vessel, inflation of the occlusion balloon isolates the left ventricle and the upstream portion of the ascending aorta from the rest of the arterial system downstream from the balloon, thus precluding passage of any debris or emboli generated during a cardiovascular procedure to regions downstream from the balloon (col 19, ll 36-44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voda to further include inflating at least one balloon disposed on the elongate tubular member within the blood vessel for the purpose of assisting in centering and fixing the position of the distal end of the elongate tubular member within the target area of the vessel and for occluding the vessel to prevent passage of debris or emboli downstream from the device when performing a cardiovascular procedure, as taught by Valley.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771